Citation Nr: 1203515	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cold injury residuals.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for status post abdominal aortic aneurysm (AAA) repair, claimed as paraplegia with loss of use of bowel and bladder and decubitus ulcers.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to January 1947, and from November 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, these issues were remanded for further development in an August 2010 Board decision that also granted service connection for bilateral hearing loss.  

In July 2011, the Board requested an expert medical opinion from a vascular surgeon at the Veterans Health Administration (VHA) regarding the Veteran's Section 1151 claim.  In September 2011, Dr. W.Z., a vascular surgeon, submitted a VHA opinion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is likely related to service.  

2.  The evidence of record does not show that the Veteran currently has any cold injury residuals.

3.  On August 31, 2007, the Veteran underwent elective surgical repair of a 7.1 cm. juxtarenal aortic aneurysm at a VA medical facility.

4.  The file contains an informed consent form which was signed by the Veteran and a VA resident physician on August 31, 2007, indicating that the Veteran understood the nature and reasons for the medical procedure to be undertaken on August 31, 2007, and acknowledging that he was aware of the alternatives, possible risks, complications and benefits associated with the surgery.  

5.  The residuals shown following the August 31, 2007 surgery, to include paraplegia with loss of use of bowel and bladder and decubitus ulcers, have been described by a medical professional as reasonably foreseeable residuals of the surgery.  

6.  The file contains a competent and informed medical opinion to the effect that there was no indication of deviation of the appropriate standard of care shown in conjunction with the surgery performed by VA on August 31, 2007 and post-operative care and treatment of the Veteran.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for entitlement to service connection for cold injury residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for status post AAA repair, claimed as paraplegia with loss of use of bowel and bladder and decubitus ulcers, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2011).  


(CONTINUED ON THE FOLLOWING PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in letters from the RO dated in August 2007, February 2008, and March 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in March 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in October 2007, February 2008, and March 2010.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issues on appeal have been met.  

The Board also notes that some of the Veteran's service personnel and treatment records are missing from the claims file, and are evidently unavailable from the National Personnel Records Center (NPRC).  In September 2007, the RO made a formal finding of the unavailability of some of these records and detailed its unsuccessful efforts to obtain these copies.  For example, it was noted that the service department had reported that the Veteran's records were apparently lost in a fire years ago at the National Personnel Records Center (NPRC) in St. Louis.  The Board is mindful that, in a case such as this, where service records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service records are available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind. 

The Board also finds that the duty to assist has been fulfilled as relevant VA and private medical records have been requested or obtained and the Veteran underwent VA examinations for all the claims on appeal.  The available medical evidence is sufficient for an adequate determination of the claims on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Tinnitus

The Veteran seeks service connection for tinnitus.  In his July 2007 claim, the Veteran noted that he was with the 8th Army, Heavy Artillery in Korea during some of the heaviest fighting from the 38th parallel to the Yalu River as an ammunition carrier and loader for the 105 and 155 Howitzer cannons.  He did not have any type of noise suppressors or ear plugs to protect his hearing and he said that the noise from the guns firing and the enemy mortar shells exploding around him left him with a ringing in his ears to this day.  

Most of the Veteran's service treatment records from both of his periods of active duty are missing.  The Board notes a September 2007 memorandum from the RO which details its unsuccessful efforts to obtain copies of the Veteran's service personnel and medical records.  For example, it was noted that the service department had reported that the Veteran's records were apparently lost in a fire years ago at the National Personnel Records Center (NPRC) in St. Louis.  The service department also noted that although there are alternate record sources available which can be used to reconstruct parts of a lost service record, the information requested, such as unit of assignment, dates of assignment, participation in combat operations, and awards and decorations outside the United States, cannot be reconstructed.  The formal finding of unavailability also included notice of the RO's correspondence and a telephone call to the Veteran in another unsuccessful attempt to secure service records.  

Discharge papers that showed the Veteran was a laundry machine operator relate to his first period of active duty before the Korean War.  His DD Form 214s from the Korean War period list his specialty codes as 4812 and 3050 (carpenter).  The 4812 code was not related to any civilian occupation and a translation of the code is not found within the claims file.  

The Veteran is competent to report his symptoms and observations such as pain, numbness, and tinnitus.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Further, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  The Board has already determined in its August 2010 decision and remand, exercising its discretion and affording reasonable doubt in favor of the Veteran, that the Veteran can be considered a combat veteran in this case under the provisions of 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d).  

Available service treatment records do not reflect any complaint of, or treatment for, ringing in the ears.  

Post-service, in July 2007, the Veteran underwent a hearing test with a private ear, nose and throat (ENT) specialist, Dr. S.R.D., in Tampa.  The medical report and correspondence dated in July 2007 referred to sensorineural hearing loss due to noise induced trauma while in service, but made no reference to any complaints of, or diagnosis of, tinnitus.  

Information in the claims file indicates that the Veteran was scheduled for a VA audiological examination on at least five occasions, but that two were rescheduled because the Veteran's motorized wheelchair could not enter the audio booth, two were rescheduled due to the Veteran's illness, and the last was cancelled because the Veteran had just had surgery.  

In August 2010, the Board granted the Veteran service connection for bilateral hearing loss and he was subsequently awarded a 30 percent disability rating, effective July 23, 2007.  

The Veteran underwent a VA examination in January 2011.  The Veteran complained of intermittent tinnitus.  The examiner noted that the Veteran was "vague" in details about the onset of his intermittent ringing in his ears and thought that it began a couple of years ago.  The Veteran said that the tinnitus seemed to get worse when he had a cold.  The only noise exposure recorded by the VA examiner in January 2011 was the Veteran's exposure to artillery while in service.  No post-service occupational or noise exposure was noted.  Diagnosis was intermittent subjective tinnitus.  The examiner opined that it was as likely as not that tinnitus was a symptom associated with some other medical condition rather than the Veteran's hearing loss.  The VA examiner further opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  She explained that no tinnitus was reported at discharge from service in 1955, a review of the claims file indicated no mention of tinnitus in the July 2007 private hearing examination, there was no mention of tinnitus in VA medical records as late as 2009, and that the Veteran's comments regarding the onset of tinnitus were "vague".  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current tinnitus is due to service and, thus, service connection is warranted for this claim.  Initially, the Board notes that the Veteran has been diagnosed with current tinnitus in the January 2011 VA examination.  

The Veteran claims that he has had ringing in his ears since his service in Korea.  Most of his service treatment records have been lost and available service treatment records are silent as to any tinnitus disorder while in service.  As noted during the Board's August 2010 decision when it granted service connection for hearing loss, the Board finds that the evidence of record shows that the Veteran was exposed to noise during his second period of active service during the Korean War.  In this case, the Board finds that the Veteran's version of the onset of his tinnitus in service is credible because it is consistent with existing service records showing service in Korea during the Korean War.  With the application of the provisions of § 1154(b) for combat veterans, the Board finds that the record evidence is sufficient to establish inservice incurrence of tinnitus.  

After reviewing the lay and medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current tinnitus disorder is the result of noise exposure during service.  While the examiner who conducted the VA audiological examination in January 2011 stated that tinnitus as likely as not was not associated with hearing loss and the Veteran's period of military service, the Veteran has consistently maintained that his tinnitus was at least as likely as not due to service.  The Veteran has competently and credibly stated that he served in Korea as an ammunition carrier and loader with the Army, without hearing protection, and that the noise from guns firing and enemy mortar shells exploding in the vicinity left him with ringing in his ears to this day.  

The Board also notes that it remanded this claim in August 2010 for an adequate VA examination to assess the nature and etiology of the Veteran's claimed tinnitus.  Instead, the January 2011 VA examiner opined that tinnitus was not associated with the Veteran's hearing loss, but another unnamed medical condition.  Although the only noise exposure noted in the examination report concerns the Veteran's military service in proximity to artillery noise, the VA examiner failed to discuss or explain what the other medical condition could or might be.  This failure to explain is troubling as well because the examination also includes a notice that it was now up to the RO to determine whether a non-audiological examination was needed to determine the etiology of the Veteran's tinnitus.  The RO has made no such determination in this case.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's tinnitus is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of the claim, such as to produce a non-audiological VA examination.  In fact, as noted above, the Board remanded this issue in August 2010 at the same time that it granted the Veteran service connection for his bilateral hearing loss.  However, the January 2011 examiner provided an opinion with a confusing or inadequate rationale and the RO failed to secure any clarification or an additional examination.  Thus, the Board now believes that further development of this claim would be futile.  

The Board finds that under the circumstances of this case, the written contentions of the Veteran, in combination with available corroborating service records, are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current tinnitus disorder and his period of active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr, 21 Vet. App. at 307-09 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his tinnitus and military service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's tinnitus disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for this claim, the claim for service connection for tinnitus is granted.  

Cold Injury

The Veteran seeks service connection for cold injury residuals.  In his July 2007 claim the Veteran noted that he served with the Army in Korea during the winter and lacked the cold weather clothing that was necessary for the 30 or 40 degree below zero weather he encountered there.  He claimed that the weather was so cold that when he put his hand on the barrel of a gun, the hand froze right to it and that it took some maneuvering to get it loose.  

The Board notes that the effects of cold injury may not become apparent for many years.  VA has determined that continuity of symptomatology is not required to establish service connection for cold injury residuals.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  According to the training letter, typically, there are symptoms for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.  Id.  VBA training letters have also provided specific symptoms or conditions which are late effects of cold injuries.  See TL 02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.104, Code 7122 (2011).  These include disturbances of nail growth, recurrent fungal infections, pain and/or paresthesia, and/or numbness, and sensory neuropathy and/or disturbances of sensation, or degenerative changes.  

VA has taken a number of steps to assist claimants and to enhance the adjudication of claims for cold injury residuals.  They include: revision and expansion of the criteria for rating residuals of cold injury; the addition of a section on cold injury in the adjudication procedures manual; and development of a cold injury examination protocol.  See VA Adjudication Procedure Manual M21-1MR, Part III, iv, 4, E.21 (December 29, 2007).  So, despite the lack of any specific record of a cold injury in service, VA may still grant service connection for residuals of cold injury that are diagnosed long after service.  Id.  In such cases, VA provides service connection may be granted, but only when the following are shown: (1) the cold injury was incurred during military service, and (2) an intercurrent non-service connected (NSC) cause cannot be determined.  Id.  

Available service treatment records are unremarkable for any complaint, treatment or diagnosis of a cold weather injury during active duty.  VA treatment records dated from January 1980 to November 2009 are mostly silent as to cold injury residuals.  An April 1982 private medical record did note numbness and weakness in the Veteran's knees.  A pre-surgery August 2007 VA lower extremity arterial pressure evaluation noted the Veteran's complaint of lower extremity post cold exposure.  An interpretation noted that the Veteran's symptoms were likely secondary to something other than peripheral vascular disease.  

The Veteran underwent a VA examination in December 2010 which followed the cold injury examination protocol referred to above.  The Veteran told the examiner that he was stationed in Korea while in service and said that, "It was very cold."  He complained of contracting a cold injury in the freezing cold and wet of Korea after spending several hours in training exercises during the war.  He reported pain in his toes for less than a day, but denied any medical treatment or an acute injury.  The Veteran also denied any injury or frostbite from cold weather.  He told the examiner that he had to wear special shoes for the cold weather.  He denied any history of numbness or paresthesia of the extremities except for the inability to move his lower extremities due to recent surgery for his abdominal aorta.  The examiner noted there was no history of cold-related hospitalization or surgery, or cold-related trauma, or cold-related neoplasm.  

The VA examiner found no evidence of a cold injury.  Since there was no evidence of a cold injury, the examiner declined to provide any medical opinion as to the likelihood of a nexus between the Veteran's military service and cold injury residuals in the upper or lower extremities as requested by the Board's August 2010 remand.  

In light of the evidence of record, the Board finds that entitlement to service connection for cold injury residuals is not warranted in this case.  There is no medical evidence of record demonstrating that the Veteran currently suffers from a diagnosed cold injury disability of either the upper or lower extremities.  The December 2010 VA examiner specifically found there was no objective evidence of current cold injury residuals.  The Veteran essentially conceded as much during the interview portion of this examination when he complained of training in the cold and wet of Korea and suffering pain in his toes but denying any acute injury or frostbite.  As such, there is no evidence that the Veteran currently is diagnosed with a specific cold injury residual for which he may receive compensation.  

Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for cold injury residuals is denied.  The Board acknowledges that the Veteran has complained of cold-related injuries to his extremities.  The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, any current pain related to his lower extremities is necessarily connected with his § 1151 claim also on appeal (see below).  

§ 1151 Claim

The Veteran seeks entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for paraplegia with loss of use of bowel and bladder disorders and decubitus ulcers.  He contends that these are additional disabilities resulting from AAA repair surgery performed at the VA Medical Center (VAMC) in Tampa, Florida on August 31, 2007.  For the reasons that follow, the Board concludes that compensation under section 1151 is not warranted.  

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations implemented the provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. § 3.361.  

Section 1151(a) grants compensation for qualifying disabilities to veterans in the same manner as if such disability were service-connected, under certain circumstances.  See also 38 C.F.R. § 3.361 (2011).  First, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability must be attributable to: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2011).  

Second, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be the result of willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pertinent evidence through March 2011 is as reflected in the Board's letter dated in July 2011 requesting a specialist's opinion from a vascular surgeon at the VHA.  Of particular note, this evidence included a June 2008 VA medical opinion from Dr. T.T.S. and a December 2010 VA examination.  In its March 2011 request for a VHA opinion, the Board detailed why these medical opinions were not adequate or complete enough to resolve the Veteran's claim.  In response to the Board's request, Dr. W.Z., a VA vascular surgeon, submitted a VHA medical opinion in September 2011.  

Dr. W.Z. concluded in his VHA medical opinion that it was unlikely that the Veteran's AAA surgery and post-operative care and treatment involved any fault on the part of VA.  Dr. W.Z. stated that the Veteran's additional resulting disabilities, including paralysis of the lower extremities, bowel and bladder dysfunction, and a serious decubitus ulcer, were reasonably foreseeable outcomes related to the AAA surgery.  He also opined that elective surgical repair of the Veteran's 7.1 cm. juxtarenal aortic aneurysm was appropriate in August 2007.  He noted that the aneurysm involved both common iliac arteries, and that the Veteran received supraceliac clamp and retroperitoneal AAA repair, including aorta to left external iliac and to the right femoral artery bypasses.   Dr. W.Z. also stated that the size of the aneurysm is potentially associated with a rupture rate of 20 percent per year and that the survival rate for a ruptured juxtarenal AAA is 50 percent at best and the associated complication rate is very high.  

In his accompanying rationale, Dr. W.Z. stated that post-operative paraplegia after AAA repair has an estimated incidence between 0.15 and 0.3 percent.  Factors which increased the risk include, he said, the presence of extensive peripheral vascular disease, previous aortic replacement, suprarenal position of the aneurysm, need for a supraceliac aortic cross clamp, and onset of hypotension in the immediate post-operative period.  The Veteran had a 7 cm. suprarenal AAA.  Dr. W.Z. stated that it is very likely that the symptoms of paraplegia were related to the combination of various factors, including a difficult surgery, more proximal aortic clamping, and perioperative hypotension.  He said that this complication is a known complication of a complicated aneurysm repair and was recognized promptly.  Although he was not able to evaluate the situation in real time or review the pre-operative images, Dr. W.Z. stated that, based on a detailed chart review, he did not identify any evidence that would support negligence, lack of proper skill, or error in judgment.  A decubitus ulcer was likely due to a combination of prolonged bed rest secondary to paraplegia and hypoperfusion and Dr. W.Z. again stated, based on a thorough chart review, that he did not identify any evidence of fault.  

In this case, the medical evidence indicates that prior to the August 2007 surgery, the Veteran had developed a 7 cm. suprarenal AAA.  The surgical procedures which took place at a VAMC on August 31, 2007 included surgical repair of the AAA with right aortofemoral bypass.  Post surgery, VA medical records show the development of paralysis of the Veteran's lower extremities, and the monitoring of, and care for, bowel and bladder conditions and skin care, including for a decubitus ulcer or large stage 4 sacral pressure wound, which have been causally attributed to the August 2007 surgery.

To establish causation, the competent evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination, and that the veteran now has an additional disability does not establish a causal relationship between the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. § 3.361(c)(1) (2011).  The evidence in this case appears to show that additional disabilities surfaced after and as a result of the August 2007 surgery.  As such, the currently claimed status post AAA repair, claimed as paraplegia with loss of use of bowel and bladder and decubitus ulcers, does appear to represent additional disability which was the result of the VA treatment at issue.  

Accordingly, the critical inquiries involve the foreseeability of the additional disabilities and the standard of care provided by VA.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of the VA regulations.  

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks; complications or side effects; reasonable and available alternatives; and anticipated results, if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  

Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; require injections of any substance into a joint space or body cavity; or involve testing for Human Immunodeficiency Virus (HIV).  

In this case, the most significant evidence pertaining to the matter of foreseeability consists of the VHA medical opinion provided by Dr. W.Z. in 2011, combined with documentation of the Veteran's informed consent to the surgery.  In September 2011, Dr. W.Z. explained that the additional resulting disabilities following the August 2007 AAA repair surgery were reasonably foreseeable outcomes related to the AAA surgery, as opposed to being unexpected.  

Further supporting a finding that the manifestations which occurred after the August 2007 surgery were reasonably foreseeable is the consent form on file (entitled "Consent for Treatment/Procedure") which was signed by the Veteran and a VA resident physician, J.E.M., on the day of surgery.  This form indicated that the Veteran was made aware of the reasons for the surgery being undertaken, the alternatives in terms of care, the risks, and the benefits associated with the recommended care.  (The Board notes that the known risks specifically included nerve or spinal cord injury with paralysis and injuries to the bowel and urinary tract.)  This form indicated that the Veteran understood all of these elements and consented to the recommended procedure.  While the specific risks and possible consequences or residuals of the surgery were not fully enumerated (i.e., the formation of decubitus ulcers was not specifically noted in the document), the document certified that one of the Veteran's VA treatment providers explained the treatment plan to the Veteran, including the nature of the treatment and the expected risks, benefits, and alternatives, and reflects that the Veteran understood and accepted the possible risks of the surgery as evidenced by his signature on the consent form.  Thus in a general sense, he was made aware of the possibility that the surgery might not be entirely successful and that it was reasonably foreseeable that the surgery could result in some residual manifestations or symptoms.  

In addition, since a section 1151 claim is a claim for disability compensation, as with a claim for service connection, a veteran not only is required to establish that additional disability occurred following VA treatment, but also must submit sufficient evidence of a causal nexus between that event and his or her current disability, i.e. that additional disability was due to negligent or otherwise substandard VA medical care, to be ultimately successful on the merits of the claim.  See Wade v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. West, 13 Vet. App. 75, 77-78 (1999) (claim for benefits under 38 U.S.C. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment).  

In this case, the record is entirely negative for any competent medical evidence establishing or even suggesting fault or negligence on the part of VA in providing care to the Veteran in conjunction with the surgery performed on August 31, 2007.  

The Veteran maintains that VA was negligent in caring for him while he was a patient and receiving rehabilitation at Tampa VAMC's spinal cord injury unit.  There has been no competent medical evidence or opinion presented for the record which supports the Veteran's primary contention that the care provided by VA after surgery in August 2007 amounts to or was evidenced by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault.  The file contains a VHA medical opinion provided in September 2011 specifically addressing this matter, at which time a VA vascular surgeon reviewed the file and determined that there was no evidence of deviation from the standard of care for the August 2007 surgery and post-surgical care shown in this case.  The file contains no medical evidence or medical opinion to the contrary.  

In essence, the only evidence of record supporting the Veteran's contentions and claim with respect to the alleged inadequate standard of care by VA is his own lay opinion.  The Veteran, however, has not been shown to possess the requisite medical training, expertise, or credentials needed to determine the appropriate standard of care or to assess the lack thereof.  As such, his lay opinion lacks probative weight.  In addition, the Veteran's opinion is not consistent with a medical opinion of record specifically sought to address the matter of whether there was any indication of fault, negligence or an inadequate standard of care in conjunction with the surgery undertaken by VA personnel in August 2007.  As such, the September 2011 VHA medical opinion is the most probative evidence as pertains to this issue.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that the preponderance of the evidence is against the Veteran's 38 U.S.C.A. § 1151 claim.  Regardless of the question of causation, the Board observes that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.361, applicable in this case, require a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers.  However, the record in this case contains no competent evidence or opinion which indicates or even suggests that the care provided by VA during and after the August 2007 AAA repair surgery was in any way indicative of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault.  Moreover, the record indicates that the occurrence of the additional disability claimed was foreseeable.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.  



(CONTINUED ON THE FOLLOWING PAGE)




ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for cold injury residuals is denied.  

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for status post AAA repair, claimed as paraplegia with loss of use of bowel and bladder and decubitus ulcers, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


